SUPPLEMENT Dated June 23, 2009 To the Current Prospectuses ING GoldenSelect DVA Wells Fargo ING Landmark Wells Fargo ING Opportunities Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. I. The following additional investment portfolio will be available under your Contract  effective July 20, 2009 , with more information about it hereby added to Appendix B  The Investment Portfolios (and its name hereby added to the list of available investment portfolios toward the front of the prospectus). Fund Name Investment Adviser/ Investment Objective Subadviser ING Variable Portfolios, Inc. ING Russell Large Cap Growth Index Investment Adviser: ING Seeks investment results (before fees Portfolio (Class S) Investments, LLC and expenses) that correspond to the Investment Subadviser: ING total return of the Russell Top 200 ® Investment Management Co. Growth Index. II. Effective immediately, please note the following Investment Subadviser name change, as underlined. ING Variable Portfolios, Inc. ING U.S. Bond Index Portfolio (Class S) Investment Objective Seeks investment results (before Investment Adviser: ING Investments, LLC fees and expenses) that correspond to the total return of the Investment Subadviser: Neuberger Berman Fixed Barclays Capital U.S. Aggregate Bond Index ® . Income LLC All references in the prospectus investment portfolios list and the investment portfolios appendix are hereby changed accordingly. III. Note: Under the section of the prospectus that is titled ING USA Annuity and Life Insurance Company please replace the paragraph that begins with Lion Connecticut is the holding company for Directed Services LLC, with the following paragraph: Directed Services LLC, the distributor of the Contracts and the investment manager of the ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. DVA-WFargo - 154007 06/2009 SUPPLEMENT Dated June 23, 2009 To the Current Prospectuses ING GoldenSelect Value ING GoldenSelect DVA Series 100 ING GoldenSelect Premium Plus featuring The Galaxy VIP Fund Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. I. The following additional investment portfolio will be available under your Contract  effective July 20, 2009 , with more information about it hereby added to Appendix B  The Investment Portfolios (and its name hereby added to the list of available investment portfolios toward the front of the prospectus). Fund Name Investment Adviser/ Investment Objective Subadviser ING Variable Portfolios, Inc. ING Russell Large Cap Growth Index Investment Adviser: ING Seeks investment results (before fees Portfolio (Class S) Investments, LLC and expenses) that correspond to the Investment Subadviser: ING total return of the Russell Top 200 ® Investment Management Co. Growth Index. II. Effective immediately, please note the following Investment Subadviser name change, as underlined. ING Variable Portfolios, Inc. ING U.S. Bond Index Portfolio (Class S) Investment Objective Seeks investment results (before Investment Adviser: ING Investments, LLC fees and expenses) that correspond to the total return of the Investment Subadviser: Neuberger Berman Fixed Barclays Capital U.S. Aggregate Bond Index ® . Income LLC All references in the prospectus investment portfolios list and the investment portfolios appendix are hereby changed accordingly. DVA100-GPP-Value - 154014 06/2009
